UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) S Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended June 30, 2007. or £ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to. Commission file number 333-127329 BEDMINSTER NATIONAL CORP. (Exact name of registrant as specified in its charter) Nevada 20-2779605 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 90 Washington Valley Road, Bedminster, New Jersey 07921 (Address of principal executive offices) (Zip Code) (908)719-8940 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesxNoo State the number of shares outstanding of each of the issuer's classes of Class A Common Stock and Class B Common Stock, as of August 16, 2007 are 8,505,900shares of Class A Common Stock and 2,154,000 shares of Class B Common Stock. BEDMINSTER NATIONAL CORP. FINANCIAL STATEMENTS INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Control and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Securities Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K Item 1. Financial Information BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the six months ended June 30, 2007 are not necessarily indicative of results that may be expected for the year ending December 31, 2007. The financial statements are presented on the accrual basis. 2 BEDMINSTER NATIONAL CORP. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEET AS OF JUNE 30, 2007 Unaudited ASSETS CURRENT ASSETS Cash $ 27,516 Total Current Assets 27,516 Property, Plant, and Equipment (net of depreciation of $432) 1,398 OTHER ASSETS Deposits 1,300 Total Other Assets $ 1,300 TOTAL ASSETS 30,214 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ 122,109 Accrued interest 3,486 Lines of Credit - current portion 54,763 Note payable - current portion 5,959 Convertible notes payable net of discount of $39,722 - stockholder 310,279 Total Current Liabilities 496,596 OTHER LIABILITIES Lines of Credit - net of current portion 129,584 Note Payable - net of current portion 38,728 Total Other Liabilities 168,312 TOTAL LIABILITIES 664,908 STOCKHOLDERS’ DEFICIT Preferred stock, $0.0001 par value, 100,000,000 shares authorized, noneissued and outstanding, respectively - Common stock – Class A, $0.0001 par value, 200,000,000 shares authorized, 6,630,900 shares issued and outstanding 663 Common stock – Class B, $0.0001 par value, 3,000,000 shares authorized, 2,154,000 shares issued and outstanding 215 Additional paid in capital 291,906 Accumulated deficit during development stage (927,478 ) Total Stockholders’ Deficit (634,694 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 30,214 See Notes to Unaudited Financial Statements. 3 BEDMINSTER NATIONAL CORP. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited For the three Months Ended June 30, 2007 Consolidated For the three Months ended June 30, 2006 For the six Months Ended June 30, 2007 Consolidated For the six Months ended June 30, 2006 For the Period from April 22, 2005 (Inception) to June 30, 2007 Consolidated REVENUES $ 500 $ 9,000 $ 1,500 $ 18,000 $ 35,000 OPERATING EXPENSES Professional fees 230,088 5,000 283,327 20,000 371,520 Officer Compensation 64,900 9,041 130,842 26,190 303,908 General and administrative 28,577 69,158 53,197 71,764 197,238 Total Operating Expenses 323,565 83,199 467,366 117,954 872,666 LOSS FROM OPERATIONS (323,065 ) (74,199 ) (465,866 ) (99,954 ) (837,666 ) OTHER INCOME (EXPENSE) Interest (31,252 ) (1,991 ) (53,743 ) (1,991 ) (88,542 ) Total Other Income (Expense) (31,252 ) (1,991 ) (53,743 ) (1,991 ) (88,542 ) NET LOSS BEFORE INCOME TAXES (354,317 ) (76,190 ) (519,609 ) (101,945 ) (926,208 ) Provision for Income Taxes - - 520 750 1,270 NET LOSS (354,317 ) (76,190 ) (520,129 ) (102,695 ) (927,478 ) Net loss per share - basic and diluted $ (0.04 ) $ (0.01 ) $ (0.06 ) $ (0.01 ) $ (0.12 ) Weighted average number of shares outstanding during the period - basic and diluted 8,727,726 7,757,956 8,654,766 7,736,099 7,948,614 See Notes to Unaudited Financial Statements. 4 BEDMINSTER NATIONAL CORP. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENT OF STOCKHOLDERS’ DEFICIT FOR THE PERIOD FROM APRIL 22, 2005 (INCEPTION) TO JUNE 30, 2007 Unaudited Preferred Stock Common Stock _A Common Stock -B Subscription Accum Shares Amount Shares Amount Shares Amount APIC Receivable Deficit Total Common stock issued to founders for cash ($0.0001/share) - $ - 5,000,000 $ 500 2,000,000 $ 200 $ 4,300 $ (4,500 ) $ - $ 500 Common stock issued for cash ($0.10/share) - - 235,000 24 94,000 9 23,467 - - 23,500 Common stock issued for services ($0.10/share) - - 275,000 27 110,000 11 27,462 - - 27,500 Conversion of Class B shares to Class A Shares - In-Kind Contribution of services - 5,000 - - 5,000 Cash collected on subscription rec - 4,500 - 4,500 Common Stock issued for Services ($0.10 per share) - Net loss for the period April 22, 2005 (inception) to December 31, 2005 - (51,666 ) (51,666 ) Balance December 31, 2005 - - 5,510,000 $ 551 2,204,000.00 $ 220 $ 60,229 - $ (51,666 ) $ 9,334 Common Stock issued for cash($0.10 per share) - - 550,000 55 - - 54,945 55,000 Conversion of Class B shares to Class A shares - - 48,000 5 (48,000.00 ) (5 ) - In-Kind contribution of services - 20,000 - - 20,000 Common stock issued for services ($0.10 per share) - - 260,000 26 25,974 - 26,000 Net loss for the year ended December 31, 2006 - - - $ - $ (355,683 ) (355,683 ) Balance, December 31, 2006 - - 6,368,000 637 2,156,000 215 $ 161,148 - $ (407,349 ) $ (245,349 ) Common stock issued for cash - - 30,900 3 - - 5,281 - - 5,284 ($0.17 per share) Common stock issued for cash - - 150,000 15 - - 37,485 - - 37,500 ($0.25 per share) Conversion of Class B shares to Class A Shares - - 2,000 - (2,000 ) - In-kind contribution of services - 80,000 - - 80,000 Common Stock issued for Services ($0.10 per share) - - 80,000 8 - - 7,992 - - 8,000 Net loss for the six months ended June 30, 2007 - (520,129 ) (520,129 ) (Consolidated) Balance June 30, 2007 - - 6,630,900 $ 663 2,154,000 $ 215 $ 291,906 - $ (927,478 ) $ (634,694 ) See Notes to Unaudited Financial Statements. 5 BEDMINSTER NATIONAL CORP. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF CASH FLOWS Unaudited For the Six Months Ended June 30, 2007 Consolidated For the Six Months Ended June 30, 2006 For the Period from April 22, 2005 (Inception) to June 30, 2007Consolidated CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (520,129 ) $ (102,695 ) $ (927,478 ) Adjustments to reconcile net loss to net cash used in operating activities: depreciation 305 - 432 amortization of note payable discount 32,431 1,042 52,779 Stock issued for services 8,000 - 61,500 In-kind contribution of services 80,000 20,000 105,000 Changes in operating assets and liabilities: - - - Increase in accounts payable and accrued expenses 106,426 11,891 122,109 Increase in deposits (900 ) - (1,300 ) Increase in prepaids - (1,708 ) - Increase in accrued interest 1,117 - 3,486 Net Cash Used In Operating Activities (292,750 ) (71,470 ) (583,472 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of fixed assets - - (1,830 ) Net Cash Used In Investing Activities - - (1,830 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock 42,784 5,000 126,284 Proceeds on notes payable - 70,000 47,495 Repayment of notes payable (2,808 ) - (2,808 ) Proceeds on convertible notes payable - shareholder 37,500 - 257,500 Proceeds from lines of credit 131,938 786 184,347 Proceeds from stockholder loans - - 699 Repayment of stockholder loans - - (699 ) Net Cash Provided By Financing Activities 209,414 75,786 612,818 NET INCREASE (DECREASE) IN CASH (83,336 ) 4,316 27,516 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 110,852 12,698 - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 27,516 $ 17,014 $ 27,516 See Notes to Unaudited Financial Statements. 6 Bedminster National Corp and Subsidiaries (A Development Stage Company) Notes to Condensed Consolidated Financial Statements NOTE 1 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION (A) Basis of Presentation The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in The United States of America and the rules and regulations of the Securities and Exchange Commission for interim financial information.Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results of operations. It is management's opinion, however that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation.The results for the interim period are not necessarily indicative of the results to be expected for the year. (B) Organization Bedminster National Corp. (a development stage company) was incorporated under the laws of the State of Delaware on April 22, 2005 and reincorporated in the State of Nevada on October 20, 2006.On January 18, 2007, Bedminster National Corp. established two wholly owned subsidiaries (Bedminster Capital Corp. a real estate management company and Bedminster Financial Corp an investment management company) in the State of Nevada.Bedminster National Corp was organized to provide management consulting services and intends to acquire profitable and near term profitable small and medium sized businesses.Bedminster National Corp and its two wholly owned subsidiaries are here after referred to as the “Company.” Activities during the development stage include developing the business plan and raising capital. Bedminster Capital Corp’s (“BCC”) principal business is the ownership and management of real estate.BCC will buy, manage, operate, rehabilitate and dispose of real property of various types and descriptions, and engage in such other business and investment activities as would benefit the Company and its shareholders.BCC will seek income producing commercial or residential property and all of the Company’s properties will be managed by professional third party property management companies. Bedminster Financial Corp. (“BFC”) intends to manage investment assets and provide trust services.The core of BFC’s business will be dependent on its client relationships.We believe that in addition to investment performance, client service is paramount in the asset management business.As such, a major focus of BFC’s business strategy will be to build strong relationships with clients to better enable us to anticipate their needs and to satisfy their investment objectives. 7 Bedminster National Corp and Subsidiaries (A Development Stage Company) Notes to Condensed Consolidated Financial Statements BFC’s future success will depend to a significant degree on both investment performance and our ability to provide responsive client service.We have not yet received governmental or regulatory approval to provide such services and will certainly obtain the necessary approvals prior to commencing operations. (C) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. (D) Cash Equivalents For the purpose of the cash flow statement, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. (E) Principles of Consolidation The 2006 financial statements include the accounts of Bedminster National Corp.The 2007 consolidated financial statements include the accounts of Bedminster National Corp. and its two wholly owned subsidiaries Bedminster Financial Corp. and Bedminster Capital Corp. from January 18, 2007 to June 30, 2007.All significant intercompany accounts and transactions have been eliminated in consolidation. (F) Income Taxes The Company accounts for income taxes under the Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (“Statement 109”).Under Statement 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under Statement 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. 8 Bedminster National Corp and Subsidiaries (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (G) Property and Equipment Property and equipment are stated at cost, less accumulated depreciation.Expenditures for maintenance and repairs are charged to expense as incurred.Depreciation is provided using the straight-line method over the estimated useful life of five years (H) Business Segments The Company’s operating segments are organized internally primarily by the type of services performed.The Company has three operating segments:consulting services, property management, and investment services. (I) Revenue Recognition Revenues include fees billed for consulting services on a month to month contract.These revenues are recognized as the services are performed. (J) Financial Instruments The Company’s financial instruments consist of cash, notes payable, and lines of credit.Unless otherwise noted, it is management’s opinion that the Company is not exposed to significant interest, currency or credit risks arising from these financial instruments.The fair value of these financial instruments approximates their carrying value, unless otherwise noted. (K) Long-Lived Assets The Company accounts for long-lived assets under the Statements ofFinancial Accounting Standards Nos. 142 and 144 "Accounting forGoodwill and Other Intangible Assets" and "Accounting for Impairmentor Disposal of Long-Lived Assets" ("SFAS No. 142 and 144"). Inaccordance with SFAS No. 142 and 144, long-lived assets, goodwill andcertain identifiable intangible assets held and used by the Companyare reviewed for impairment whenever events or changes incircumstances indicate that the carrying amount of an asset may not berecoverable. For purposes of evaluating the recoverability oflong-lived assets, goodwill and intangible assets, the recoverabilitytest is performed using undiscounted net cash flows related to the long-lived assets. (L) Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by Financial Accounting Standards No. 128, “Earnings Per Share.”As of June 30, 2007 and 2006, there were 700,000 and 50,000 shares, respectively that are issuable upon conversion of the convertible notes payable, that were not included in dilutive net loss per share as the effect was anti-dilutive. 9 Bedminster National Corp and Subsidiaries (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (M) Stock-Based Compensation In December 2004, the FASB issued SFAS No. 123(R), "Share-Based Payment," which replaces SFAS No. 123 and supersedes APB Opinion No. 25.Under SFAS No. 123(R), companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees are required to provide services. Share-based compensation arrangements include stock options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. In March 2005 the SEC issued Staff Accounting Bulletin No. 107, or "SAB 107". SAB 107 expresses views of the staff regarding the interaction between SFAS No. 123(R) and certain SEC rules and regulations and provides the staff's views regarding the valuation of share-based payment arrangements for public companies. SFAS No. 123(R) permits public companies to adopt its requirements using one of two methods.On April 14, 2005, the SEC adopted a new rule amending the compliance dates for SFAS 123R. Companies may elect to apply this statement either prospectively, or on a modified version of retrospective application under which financial statements for prior periods are adjusted on a basis consistent with the pro forma disclosures required for those periods under SFAS 123. Effective January 1, 2006, the Company has fully adopted the provisions of SFAS No. 123R and related interpretations as provided by SAB 107.As such, compensation cost is measured on the date of grant at their fair value.Such compensation amounts, if any, are amortized over the respective vesting periods of the option grant.The Company applies this statement prospectively. Common stock, stock options and common stock warrants issued to other than employees or directors are recorded on the basis of their fair value, as required by SFAS No.123(R), which is measured as of the date required by EITF Issue96-18,“Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services.” In accordance with EITF96-18, the stock options or common stock warrants are valued using the Black-Scholes option pricing model on the basis of the market price of the underlying common stock on the “valuation date,” which for options and warrants related to contracts that have substantial disincentives to non-performance is the date of the contract, and for all other contracts is the vesting date. Expense related to the options and warrants is recognized on a straight-line basis over the shorter of the period over which services are to be received or the vesting period. Where expense must be recognized prior to a valuation date, the expense is computed under the Black-Scholes option pricing model on the basis of the market price of the underlying common stock at the end of the period, and any subsequent changes in the market price of the underlying common stock up through the valuation date is reflected in the expense recorded in the subsequent period in which that change occurs. 10 Bedminster National Corp and Subsidiaries (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (N) Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements.SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities
